Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/095211 application originally filed October 19, 2018.
Amended claims 1-22, filed May 06, 2021, are pending and have been fully considered.  Claims 20-22 are new.
The rejection under 35 USC 112 2nd and 4th paragraph is withdrawn in light of applicants claimed amendments and remarks.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 06, 2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16/095216 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the language regarding the amount of the phospholipid being 40 ppm or less is encompassed by the copending application language of the phospholipid being present in an amount of 0.4% by mass or less.
Thus, one desiring a separated or emulsified liquid would recognize the amount of the phospholipid required to produce either liquid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewille et al. (WO 2015/095545 A1) hereinafter “Dewille” in view of Kato et al. (US 2016/0255852) hereinafter “Kato”, Izumida et al. (JP 2007325513 A) hereinafter cited under English translation “Izumida”, Farretto (WO 2012/037630 A1) hereinafter cited under English translation and Sasaki et al. (JP 2013-159730 A) hereinafter “Sasaki”.
Regarding Claims 1, 3, 6, 12 and 20-22
	Dewille discloses in the abstract, a nutritional composition including an oxidizable oil and rosmarinic acid is provided. The rosmarinic acid protects the flavor and aroma of the nutritional composition by reducing oxidation of the oxidizable oil and reducing or otherwise masking off-flavors and aromas.
	Dewille teaches the liquid nutritional composition comprises:
[see paragraph 0019] the liquid nutritional composition includes an oxidizable oil containing an unsaturated fatty acid. In one exemplary embodiment, the unsaturated fatty acid comprises a monounsaturated fatty acid (MUFA), a polyunsaturated fatty acid (PUFA), or both a MUFA and a PUFA. For example, in certain exemplary embodiments, the unsaturated fatty acid contained in the oxidizable oil comprises a PUFA, such as an omega-3 PUFA, an omega-6 PUFA, or both an omega-3 PUFA and an omega-6 PUFA. In certain exemplary embodiments, the liquid nutritional composition comprises 0.005 wt% to 5 wt% of omega-3 PUFAs. 
[see paragraph 0024] To provide protection against the oxidation of the oxidizable oil and to reduce or otherwise mask any off-flavors and aromas, the liquid nutritional composition comprises rosmarinic acid. 
[see paragraph 0041] In one exemplary embodiment, the liquid nutritional composition may further comprise one or more additional components that may modify the physical, chemical, aesthetic, or processing characteristics of the liquid nutritional composition or serve as additional nutritional components. Non- limiting examples of additional components include preservatives, emulsifying agents (e.g., lecithin), buffers, sweeteners including artificial sweeteners (e.g., saccharine, aspartame, acesulfame K, sucralose), colorants, flavorants, thickening agents, stabilizers, and so forth.
It is to be noted, Dewille does not disclose the seasoning having phospholipid(s) and therefore Dewille has met the limitation of the present invention of having less than 0.4% by mass (less than 0.4% by mass encompasses zero). 

However, it is known in the art to add lecithin in an effective amount to an emulsion to aid in the improvement in solubility, as taught by Kato.
	Kato discloses in the abstract, a highly versatile fat containing a polyunsaturated fatty acid and a foodstuff in which said fat is used, said fat having good flavor and exceptional oxidation stability. A fat containing a polyunsaturated fatty acid, the fat containing water-soluble tea polyphenol added when the fat is dissolved in an aqueous solution. Kato further discloses in paragraphs 0079 and 0126, the addition of lecithin in an effective amount of 0.3 mass %.
	It is to be noted, Kato teaches in paragraph 0079, the amount of lecithin emulsifier depends upon the amount of polyunsaturated fatty acid is present in the liquid due to the emulsifier aids in improving solubility. The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to optimize the amounts of emulsifying agents, including lecithin, through routine experimentation for the best results, as taught by Kato and Dewille, in order to improve the solubility of the emulsion.
Dewille discloses the emulsified liquid but fails to teach the addition reduced glutathione.
However, it is known in the art to add reduced glutathione in an effective amount to an emulsion, as taught by Izumida.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the reduced glutathione in the effective amount of Izumida to the seasoning material of Dewille.  The motivation to do so is to use a reduced glutathione in an effective amount in order to aid in the stability of the seasoning.
It is to be noted, Dewille discloses the pH is between 6 and 8 but fails to teach the claimed pH of the emulsion with the addition of an acidulant.
However, it is known in the art to adjust the pH of an oil-water emulsion with the addition of an acidulant, as taught by Farretto.  Farretto discloses in the abstract, a food composition consisting of a water-in-oil emulsion (W/O) having a liquid or semi-viscous consistency, capable of keeping the phase mixture stable after storage and having improved nutritional values, with reduced total lipid and saturated fat contents. Farretto discloses on page 5 paragraphs 8-13, the ingredients that will be diluted in the aqueous phase of the emulsion are: proteins, salts, preservatives, antioxidants, acidulants, flavorings and optionally can be diluted in the aqueous phase hydrocolloids and water soluble vitamins.  Antioxidants are used in a range of 50 to 600 ppm on total grease, depending on the antioxidant used. Preferably, butyl hydroxy toluene may be employed as an antioxidant in this emulsion; butyl hydroxy anisole; tocopherols; Rosemary extract and citric acid.  As the pH of the subject matter should be from 4.6 to 5.6, an 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to optionally add or not to add an acidulant to an oil-water emulsion depending upon the desired pH in order to aid in the storability, as taught by Farretto and Dewille.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 4, 7 and 8
	Dewille teaches the liquid nutritional composition comprises: [see paragraph 0019] the liquid nutritional composition includes an oxidizable oil containing an unsaturated fatty acid. In one exemplary embodiment, the unsaturated fatty acid comprises a monounsaturated fatty acid (MUFA), a polyunsaturated fatty acid (PUFA), or both a MUFA and a PUFA. For example, in certain exemplary embodiments, the unsaturated fatty acid contained in the oxidizable oil comprises a PUFA, such as an omega-3 PUFA, an omega-6 PUFA, or both an omega-3 PUFA and an omega-6 PUFA. In certain exemplary embodiments, the liquid nutritional composition comprises 0.005 wt% to 5 wt% of omega-3 PUFAs.  Exemplary omega-3 PUFAs include, but are not limited to, alpha-linolenic acid (ALA), eicosapentaenoic acid (EPA), and docosahexaenoic acid (DHA). In certain exemplary embodiments, the liquid nutritional composition comprises 0.005 wt% to 5 wt% of omega-3 PUFAs. In certain exemplary embodiments, the EPA and DHA are present at a weight ratio of 1:5 to 5:1. 
Regarding Claims 5, 10 and 13-15

	Dewille further discloses in paragraph 0040, the oil-soluble rosemary extract includes carnosic acid and carnosol as active ingredients. 
	Dewille discloses in paragraph 0025, the liquid nutritional composition comprises 0.0004 wt% to 0.04 wt% rosmarinic acid. 
Regarding Claims 9 and 16-19
	Dewille modified by Sasaki, Kato and Izumida discloses the emulsified liquid and the method for producing an emulsified liquid, wherein the effective amounts of the components in overlapping ranges.   
However, with respect to the proportions of the omega-3, rosmarinic acid, and reduced glutathione blend, blend of B+C/(A, A1 or A2), a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of these components through routine experimentation for the best results (for example, Dewille and Izumida discloses (reduced glutathione 0.04wt%+ rosmarinic acid 0.04wt%)/(fatty acids in the amount of 5wt%)=0.16, which is within the mass ratio blend. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewille et al. (WO 2015/095545 A1) hereinafter “Dewille” in view of Kato et al. (US 2016/0255852) hereinafter “Kato”, Izumida et al. (JP 2007325513 A) hereinafter cited under English translation “Izumida”, Farretto (WO 2012/037630 A1) hereinafter cited under English translation and Sasaki et al. (JP 2013-159730 A) hereinafter “Sasaki” and further in view of Kobayashi et al. (JP 5414908 B2) hereinafter cited under English Translation “Kobayashi”.
Regarding Claims 2 and 11
	Dewille modified by Kato, Izumida and Sasaki discloses the emulsified liquid seasoning of claim 1 of the present invention but fails to further teach the particle diameter and viscosity of the emulsified liquid seasoning as presently claimed in claim 2.
	However, Kobayashi discloses an emulsified seasoning of water and oil emulsion that is known to be mixed with various ingredients such as vegetables, fruits, meat, fish, eggs, tofu, rice and bread.  Kobayashi further discloses the average particle diameter will vary depending upon the desired amount of water that will retained/absorb.  Kobayashi discloses the average particle diameter (median diameter) is the value calculated from the particle size distribution obtained by volume conversion with the particle size distribution measuring apparatus.  Kobayashi discloses the average particle size of the seasoning is 4 to 20 µm.  Kobayashi further discloses the viscosity of the emulsified seasoning will vary depending upon the desired level of mixing stability, wherein the seasoning should be about 50 to 500 mPa/s.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art measure the particle size and mixing viscosity of the emulsified seasoning of Dewille by the method of Kobayashi.  The motivation to do so is Kobayashi teaches it is obvious to one of ordinary skill in the art to optimize the average 
Response to Arguments
Applicant’s arguments with respect the newly amended claim(s) 1-22 have been considered but are moot because the new ground of rejection(s) does not rely on any of the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Latosha Hines/Primary Examiner, Art Unit 1771